DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein, when the parameters are not implementable, the method further comprises: calculating a modifying function for modifying the parameters based on the current system values and the required system resources, wherein a linear modifying function or a quadratic modifying function is determined dynamically based on a result of the prepare function; modifying the parameters in accordance with the calculated modifying function; and executing repeatedly the prepare function in order to determine the valid parameter dataset” in combination with the other limitations set forth in claim 1.
Regarding independent claim 16, the prior art does not teach and/or suggest “wherein, when the at least one parameter is not implementable, the processor is further configured to: calculate a modifying function for modifying the parameters based on the current system values and the required system resources, wherein a linear modifying function or a quadratic modifying function is determined dynamically based on a result of the prepare function; modify the parameters in steps in accordance with the calculated modifying function; and execute repeatedly the prepare function in order to determine the valid parameter dataset” in combination with the other limitations set forth in claim 16.
Regarding independent claim 20, the prior art does not teach and/or suggest “wherein, when the at least one parameter is not implementable, the processor is configured to: calculate a modifying function for modifying the parameters based on the current system values and the required system resources, wherein a linear modifying function or a quadratic modifying function is determined dynamically based on a result of the prepare function; modify the parameters in steps in accordance with the calculated modifying function; and execute repeatedly the prepare function in order to determine the valid parameter dataset” in combination with the other limitations set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gumbrecht, et al. (US 11,428,767) teaches a method for providing an actuation sequence.
Speckner, et al. (US 2022/0137172) teaches a method of using a sequence to calculate real time instructions for controlling an MRI system.
Aley, et al. (US 2017/0269181) teaches a method that determines a pre-calculation sequence from the recording parameters.
Flammang, et al. (US 2013/0141092) teaches a method of optimizing MRI scanning parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
August 31, 2022